Exhibit 10.57


THIS LEASE AGREEMENT, made this 8th day of September, 2010,


Between              Princeton Corporate Plaza, LLC,
a New Jersey limited liability company, located at 7 Deer Park Drive, Suite A,
in the Township of South Brunswick in the County of Middlesex and State of New
Jersey and having a postal address at Monmouth Junction, NJ 08852( “Landlord”),


And                      Tamir Biotechnology, Inc.,
a New Jersey Corporation, located at 300 Atrium Drive, in the township of
Somerset in the County of Middlesex and State of New Jersey and having a postal
code of 08873 ( “Tenant”);


Witnesseth that Landlord does hereby lease to Tenant and Tenant does hereby rent
from Landlord, the following described premises: approximately 2,046 square feet
of space in Landlord’s building at 11 Deer Park Drive, Suite 204 (the “Demised
Premises”), in the Township of South Brunswick in the County of Middlesex and
State of New Jersey being known as Block 97 Lot 13.05 on the tax map of the
Township of South Brunswick (the “Property”) and being further described as the
cross-hatched area on the Demised Premises Plan marked Exhibit A attached hereto
and made a part hereof, for a Term of one (1) year, commencing on October 1,
2010 (the “Commencement Date”) and ending on September 30, 2011 (the “Expiration
Date”), to be used and occupied only and for no other purpose than office and
laboratories (the “Use”), provided, however, that said Use shall be strictly
limited and subject to the activities set forth in Tenant’s Application for
Nonresidential Use Performance Standards and Tenancy Review submitted to and
approved by the Township of South Brunswick regardless of whether said approval
has been received as of the date of execution of this Lease (the “Tenancy
Review”).


Upon the following Conditions and Covenants:
 
1st
Payment of Rent.  Commencing on the Commencement Date, Tenant covenants and
agrees to pay to Landlord, as Base Rent for and during the Term hereof without
defense, demand or offset, the sum of Fifteen Thousand Eight Hundred Fifty Two
and no/100 Dollars ($15,852.00) payable on the first day of each month during
the Term in the following manner:  $1,321.00 per month together with such
Additional Rent as may hereinafter be provided (collectively, the “Rent”).  If
the Commencement Date shall fall on a day other than the first day of a month,
the Base Rent and any Additional Rent payable hereunder shall be apportioned for
the number of days remaining in that month from the Commencement Date through
the last day of the calendar month in which the Commencement Date occurs.



2nd
Advance Rental.  Upon the execution hereof, Tenant shall pay $15,176.00 to
Landlord representing:



 
1)   one month’s advance rental (applied to the first month’s rent) broken out
as follows:

 
 
 one (1) month’s Base Rent in the amount of $1,321.00
 one-twelfth (1/12) of Tenant’s Proportionate Share of estimated annual
Operating Expenses $1,165.00
 one (1) month's HVAC maintenance in the amount of $70.00
 one (1) month's gas and electric usage in the amount of $1,238.00

 
 
2)   the security required hereunder in the amount of $11,382.00

 
3rd
Not Used.

 
4th
Security.  Tenant has this day deposited with Landlord the sum of $11,382.00, as
security for the pay­ment of the Rent hereunder and the full and faithful
performance by Tenant of the covenants and conditions on the part of Tenant to
be performed.  Said sum shall be returned to Tenant, without interest, after the
expiration of the Term hereof provided that Tenant has fully and faithfully
performed all such covenants and conditions on the part of Tenant to be
performed.  During the Term hereof, Landlord may, if Landlord so elects, have
recourse to such security, to make good any default by Tenant in which event
Tenant, shall, on demand, promptly restore said security to its original
amount.  Liability to repay said security to Tenant shall run with the reversion
and title to the Demised Premises, whether any change in ownership thereof be by
voluntary alienation or as the result of judicial sale, foreclosure or other
proceedings, or the exercise of a right of taking or entry by any
mortgagee.  Landlord shall have the right to assign or transfer said security
for the benefit of Tenant, to any subsequent owner or holder of the reversion or
title to the Demised Premises, in which case the assignee shall become liable
for the repayment thereof as herein provided, and the assignor shall be deemed
to be released by Tenant from all liability to return such security.  This
provision shall be applicable to every alienation or change in title and shall
in no way be deemed to permit Landlord to retain the security after termination
of Landlord’s ownership of the reversion or title.  Tenant shall not mortgage,
encumber or assign said security without the prior written consent of Landlord.



5th
Net Lease.  It is the purpose and intent of Landlord and Tenant that the Base
Rent shall be net to Landlord, so that this Lease shall yield, net to Landlord,
the Base Rent specified in the 1st Section of this Lease in each year during the
Term of this Lease.  All costs, expenses, taxes, damages and charges of every
kind and nature relating to the Demised Premises (except any payment on account
of interest and principal under any mortgages or deeds of trust) which may arise
or become due during the Term of this Lease shall be paid by Tenant.

 
 
1

--------------------------------------------------------------------------------

 
 
6th
Proportionate Share.

 
1)
The approximate rentable area of the Demised Premises leased to Tenant is
approximately 2,046 square feet.  The total rentable area of the building of
which the Demised Premises are a part is approximately 57,099 square feet.
Tenant's share of costs and charges, if applicable, as set forth in this Lease
shall be determined by dividing the rentable square footage of the Demised
Premises by the total rentable square footage of the building of which the
Demised Premises is a part (“Tenant’s Proportionate Share”).  As of the
Commencement Date it is, therefore, established that Tenant's Proportionate
Share is three and fifty eight one-hundredths percent (3.58%).



 
2)
Tenant’s Proportionate Share shall be adjusted from time to time as appropriate
based upon adjustments to the total square footage of the building and/or the
square footage rented by Tenant.



7th           Operating Expenses.
 
1)
It is understood and agreed that in addition to the Base Rent to be paid by
Tenant during the Term of this Lease and any renewals thereof, Tenant shall pay
to Landlord Tenant’s Proportionate Share of all taxes, assessments, water rents,
rates and charges, sewer rents and other governmental impositions. Tenant shall
also pay Tenant’s Proportionate Share of Landlord’s cost of the operation of
common area appurtenances, the maintenance, repairs and replacements of and for
the building of which the Demised Premises are a part, the maintenance, repair
and replacement of the parking lot, sidewalks, curbs and landscaped areas, which
shall include but not necessarily be limited to the following: cleaning,
sweeping, snow removal, striping, landscaping, insurance, lighting, trash
removal, and policing if  necessary, plus an administrative charge of fifteen
percent (15%) of said costs (“Operating Expenses”).



 
2)
Nothing herein contained shall require or be construed to require Tenant to pay
any inheritance, estate, succession, transfer, gift, franchise, corporation,
income or profit tax, or capital levy that is or may be imposed upon or that is
or may be payable by Landlord, its successors or assigns.



 
3)
Commencing on the Commencement Date, Tenant shall pay monthly Tenant’s
Proportionate Share of Operating Expenses based upon Landlord’s reasonable
estimate of the current year expenses due from Tenant. Thereafter, Landlord
shall provide an actual statement of expenses to Tenant on a calendar year basis
and Tenant shall pay or receive a credit for the difference between the actual
amount and the estimate.  Tenant's subsequent monthly estimated payments shall
be adjusted accordingly.   Upon Tenant's request, Landlord shall provide to
Tenant copies of invoices substantiating the statement of actual expenses.  To
the extent that Landlord incurs expenses that are disproportionately allocable
to Tenant as a result of Tenant's occupancy as  determined by Landlord, Tenant's
Proportionate Share shall not apply to said disproportionate expense items and
Tenant shall pay the amount that is actually incurred by Landlord as a result of
its tenancy.



 
4)
Landlord’s cost for regular HVAC maintenance to units servicing the Demised
Premises shall be billed monthly to Tenant as a separate item.



 
5)
Should Tenant's maintenance or service requirements exceed the standard supplied
to the other tenants of the Property, Tenant shall pay the additional costs
attributable to such extra requirements.  Said additional costs will be billed
to Tenant either (i) as incurred or (ii) with the annual Operating Expense
reconciliation, in the sole discretion of Landlord.



 
6)
All taxes, charges, costs and expenses which Tenant assumes or agrees to pay
under any provisions of this Lease together with all interest and penalties that
may accrue thereon in the event of Tenant's failure to pay the same as herein
provided shall be deemed to be Additional Rent and, in the event of non-payment,
Landlord shall have all the rights and remedies herein provided in the case of
non-payment of Rent.



8th
Taxes, Licenses and Fees.  Tenant shall make timely payment of all ad valorem or
other taxes and assessments levied upon Tenant’s stock of merchandise, fixtures,
furnishings, furniture, equipment, supplies and other property located on or
used in connection with the Demised Premises and of all privilege and business
licenses, fees, taxes and similar charges.



9th           Tenant's Electric Responsibility.
 
1)
All electrical current utilized by Tenant within the Demised Premises,
including, without limitation, HVAC shall be at Tenant's sole cost and
expense.  Landlord shall not be liable for any inconvenience or harm caused by
any stoppage or reduction of any utilities and services, and in no event shall
the stoppage of any utilities and services excuse Tenant from the timely payment
of Rent.



 
2)
Landlord may install a separate meter to measure Tenant’s use of electricity
and, in such event, Tenant shall, at Tenant’s sole cost and expense, arrange and
pay for all utilities and services required for the Demised Premises, including
payment of any deposit which may be required by the utility company.



 
3)
In the event a separate meter is not provided, then bills shall be rendered to
Tenant based upon an estimated amount of $990.00 per month.  The estimated
amount may be adjusted from time to time based upon changes in utility company
rates or if, in the judgment of Landlord, Tenant's demand and consumption varies
from this estimate.  The amount thereof shall be deemed to be Additional Rent
and shall be due and payable at the same time as the monthly installments of
Rent shall be due from Tenant.

 
 
2

--------------------------------------------------------------------------------

 

10th         Tenant's Gas Usage Responsibility.
 
1)
Landlord shall provide Tenant heat at Tenant's sole cost and expense.  All gas
usage utilized by Tenant within the Demised Premises shall be strictly at
Tenant's sole cost and expense.  Landlord shall not be liable for any
inconvenience or harm caused by any stoppage or reduction of any utilities and
services, and in no event shall the stoppage of any utilities and services
excuse Tenant from the timely payment of Rent.



 
2)
Landlord may install a separate meter to measure Tenant's gas usage and, in such
event, Tenant shall, at Tenant’s sole cost and expense, arrange and pay for all
utilities and services required for the Demised Premises, including payment of
any deposit which may be required by the utility company.



 
3)
In the event a separate meter is not provided, then bills shall be rendered to
Tenant based upon an estimated amount of $248.00 per month.  The estimated
amount may be adjusted from time to time based upon changes in utility company
rates or if, in the judgment of Landlord, Tenant's demand and consumption varies
from this estimate.  The amount thereof shall be deemed to be Additional Rent
and shall be due and payable at the same time as the monthly installments of
Rent shall be due from Tenant



11th         Acceptance and Workletter.
 
1)
Landlord shall complete at its own expense and in a good and workmanlike manner
all of the alterations set forth on Exhibit B (“Landlord’s Work”) attached
hereto and made a part hereof.



 
2)
Tenant acknowledges that it has inspected and examined the Demised Premises and,
except as set forth in Exhibit B, has entered into this Lease without any
representations on the part of Landlord, its agents or representatives as to the
condition thereof, and, except as set forth in Exhibit B,  is leasing and
accepting the Demised Premises “as-is” and “where-is”.  No representations or
promises, except as specified herein, have been made by or on behalf of
Landlord, its agents, employees or representatives, or by any real estate
broker, prior to or at the execution of this Lease, and Landlord is not bound
by, and Tenant will make no claim on account of, any representation, promise or
assurance, expressed or implied, with respect to conditions, repairs,
improvements, services, accommodations, concessions or any other matter, other
than as contained herein.



12th         Commencement Date.
 
1)
The Commencement Date shall be earlier or later than the date set forth at the
beginning of this Lease under the following circumstances:



 
a)    The Lease will not commence until the work listed in Exhibit B, to be
performed by Landlord, is substantially completed, unless Tenant chooses to
occupy the Demised Premises, or any part thereof, prior to substantial
completion, in which case the Commencement Date shall be the date of said
occupancy by Tenant and the Expiration Date shall be the last day of the month
immediately preceding the 1st anniversary of the Commencement Date.



 
b)    Except as provided in the preceding paragraph, the Commencement Date will
not be altered if the work listed in Exhibit B, to be performed by Landlord, is
not substantially completed due to (i)changes requested by Tenant to Exhibit B
after this Lease was executed or (ii) the failure of Tenant to promptly provide
Landlord with any information necessary for the timely completion of the work
listed in Exhibit B or (iii) the failure of Tenant to cooperate with Landlord in
completion of the work listed in Exhibit B to such an extent as to cause the
delay.



 
2)    If the Commencement Date occurs other than on the first day of a month,
the Expiration Date shall be the last day of the calendar month in which the 1st
anniversary of the Commencement Date occurs. Substantial completion shall be
deemed to have occurred even though (i) minor details of Landlord’s work remain
to be done, provided such details do not materially interfere with the Tenant’s
occupancy of the Demised Premises, or (ii) any work or installation other than
Landlord’s work being performed by Tenant itself has not been completed.



 
3)
Landlord shall not be liable for failure to give possession of the Demised
Premises, or any part thereof,  upon the Commencement Date by reason of the fact
that the Demised Premises, or any part thereof, are not ready for occupancy, or
due to a prior tenant holding over in the Demised Premises or due to any other
person being in possession of the Demised Premises or for any other reason.



13th
Repairs and Care.  Tenant has examined the Demised Premises and has entered into
this Lease without any representation on the part of Landlord as to the
condition thereof.  Tenant shall take good care of the Demised Premises and
shall at Tenant’s sole cost and expense, make all repairs, including painting
and decorating, and shall maintain the Demised Premises in good condition and
state of repair.  Tenant shall neither encumber nor obstruct the sidewalks,
driveways, yards, entrances, hallways and stairs in and about the Property, but
shall keep and maintain the same in a neat and clean condition as to its own
activities, free from debris, trash and refuse.

 
14th
Glass,  Damage and Repairs.  In case of the destruction of or any damage to the
glass in the Demised Premises, or the destruction of or damage of any kind
whatsoever to the Property, which is caused by the carelessness, negligence or
improper conduct on the part of Tenant or Tenant’s agents, employees, guests
licensees, invitees, subtenants, assignees or successors, Tenant shall promptly
repair at its sole cost and expense said damage or replace or restore said glass
at Tenant’s sole cost and expense.

 
 
3

--------------------------------------------------------------------------------

 
 
15th
Utilities.  Tenant shall be responsible for the cost of the prompt repair of any
utility, ventilating, heating, air conditioning, electrical, gas and other
utility lines within the Demised Premises, except if damage outside the Demised
Premises is caused by the acts or omissions of Tenant, its agents, servants or
employees, in which event Tenant shall likewise be responsible for the cost of
repair of such damage outside the Demised Premises. Landlord will guarantee the
HVAC and electrical systems for the period of one (1) year from the Commencement
Date except in the case where damage is due to the acts or omissions of Tenant,
including, but not limited to, Tenant’s failure to reimburse Landlord its HVAC
maintenance charges.  Landlord shall not be liable for any inconvenience or harm
caused by any stoppage or reduction of any utilities and services, and in no
event shall the stoppage or reduction of any utilities and services excuse
Tenant from the timely payment of Rent.



16th         Alterations and Improvements.
 
1)
No alterations, additions or improvements shall be made, and no climate
regulating, air conditioning, cooling, heating or sprinkler systems, television
or radio antennas, heavy equipment, apparatus or fixtures, shall be installed in
or attached to the Demised Premises, without the prior written consent of
Landlord, which shall not be unreasonably withheld, and the issuance of all
required permits from all government agencies having jurisdiction.  Except as
provided below, all such alterations, additions or improvements installed in or
attached to the Demised Premises shall belong to and become the property of
Landlord and be surrendered with the Demised Premises and as a part thereof upon
the expiration or sooner termination of this Lease, without hindrance,
molestation or injury.



 
2)
Provided that Tenant is not in default of any of the terms of this Lease, Tenant
shall have the right to remove any trade fixtures which were installed at
Tenant’s sole cost and expense; provided, however, that (i) Tenant shall not
remove any equipment, furnishings or mechanical fixtures that are fixed in place
and mechanically or electrically connected to the building and/or its systems
and (ii)Tenant shall restore the Demised Premises to the condition existing
prior to the installation of the trade fixtures which are removed, reasonable
wear and tear excepted.



17th
Construction Lien.  If any construction, mechanics’ or other liens shall be
created or filed against the Demised Premises by reason of labor per­formed or
materials furnished for Tenant in the creation, construction, completion,
alteration, repair or addition to any building or improvement, Tenant shall, at
Tenant’s sole cost and expense within ten (10) days of filing, cause such lien
or liens to be satisfied and discharged of record together with any other liens
that may have been filed.  Failure to discharge said liens within the aforesaid
ten (10) day period shall entitle Landlord to resort to such remedies as are
provided herein in the case of any default of this Lease, in addition to any
remedies permitted by law.



18th
Tenant Loans and Landlord Subordination.  Should Tenant desire to use its
property located within the Demised Premises as collateral on any loan, Landlord
shall not be required to execute any documents evidencing its consent and
subordination to any such loan unless and until Landlord has been provided with
true copies of all of the loan documents, including, but not limited to, the
note, the security agreement and a complete description of the proposed
collateral.  Any such consent and subordination documents shall be in a form and
under terms and conditions that are acceptable to Landlord.



19th
Signs.  Tenant shall not place any signs of any kind whatsoever upon, in or
about the Property or any part thereof, except of a design and structure and in
or at such places as may be indicated and consented to by Landlord in
writing.  In case Landlord or Landlord’s agents, employees or representatives
shall deem it necessary to remove any such signs in order to paint or make any
repairs, alterations or improvements in or upon the Property or any part
thereof, they may be so removed, but shall be replaced at Landlord’s expense
when the said repairs, alterations or improvements shall have been
completed.  Any signs permitted by Landlord shall at all times conform with all
municipal ordinances or other laws and regulations applicable
thereto.  Landlord’s consent shall not be required for signs placed within the
Demised Premises which are not visible from outside the Demised Premises.



20th
End of Term.  Upon the Expiration Date or sooner termination of this Lease,
Tenant shall:  (a) leave the Demised Premises in a “broom clean” condition;  (b)
remove all of Tenant’s property;  (c) remove all signs in and about the Demised
Premises and restore that portion of the Demised Premises on which they were
placed;  (d) repair all damage caused by moving; and (e) return the Demised
Premises to Landlord in the same condition as it was at the beginning of the
Term, except for normal wear and tear.



21st
Removal of Tenant’s Property.  Any equipment, fixtures, goods or other property
of Tenant not removed by Tenant upon the expiration or sooner termi­nation of
this Lease or upon any quitting, vacating or abandonment of the Demised Premises
by Tenant, or upon Tenant’s eviction, shall be considered as abandoned and
Landlord shall have the right, without any notice to Tenant, to sell or
otherwise dispose of the same, at the sole cost and expense of Tenant, and shall
not be accountable to Tenant for any part of the proceeds of such sale, if any.



22nd
Compliance with Laws, Etc.  Tenant shall promptly comply with (i) all laws,
ordinances, rules, regulations, requirements and directives of the Federal,
State and Municipal governments or public authorities and of all of their
departments, bureaus and subdivisions, applicable to and affecting the Demised
Premises, its use and occupancy, for the correction, prevention and abatement of
nuisances, violations or other grievances in, upon or connected with the Demised
Premises, during the Term; and (ii) all orders, regulations, requirements and
directives of the Board of Fire Underwriters or similar authority; and (iii) the
requirements of any insurance companies which have issued or are about to issue
policies of insurance covering the Property and/or its contents, for the
prevention of fire or other casualty, damage or injury, at Tenant’s sole cost
and expense.

 
 
4

--------------------------------------------------------------------------------

 

23rd         Environmental Matters.
 
1)
Tenant warrants and represents that, with respect to maintenance and operations
thereon of the Demised Premises and any other premises that it occupies anywhere
in the United States, it is in compliance with all laws, ordinances, rules,
regulations and policies of any government authority having jurisdiction
regarding the environment, human health or safety (collectively, “Environmental
Laws”), including, but not limited to, its storage and use of chemicals, its
generation and disposal of hazardous wastes and the training, education and
safety of its employees.



 
2)
Tenant shall remain in compliance with the above representations during its
entire occupancy of the Property or any part thereof.



 
3)
Landlord and Landlord’s agents, employees or other representatives shall have
the right to demand documentation supporting these representations.  The failure
of Tenant to supply any documentation so demanded within thirty (30) days of
written notice of such demand (or immediately in the case of an emergency or
suspected violation) shall entitle Landlord to the option of canceling this
Lease, and the Term hereof is hereby expressly limited accordingly.



 
4)
Tenant shall comply with all of the terms of Exhibit C which is attached hereto
and made a part hereof.

 
24th
Restriction of Use.



 
1)
Tenant shall not occupy or use the Demised Premises or any part thereof, nor
permit or suffer the same to be occupied or used for any purposes other than for
the Use, nor for any purpose deemed unlawful, disreputable, or extra-hazardous
on account of fire or other casualty, nor in a manner which interferes with
other tenants in the beneficial use of their premises.



 
2)
Tenant covenants and agrees not to suffer, allow or permit any offensive or
obnoxious vibration, noise, odor or other undesirable effect to emanate from the
Demised Premises or from any machine, equipment or other installation therein,
or otherwise suffer, allow or permit the same to constitute a nuisance or
otherwise interfere with the safety, comfort or convenience of  Landlord or any
of the other tenants or occupants of the building or their customers, clients,
patron, guests, agents or invitees, or any others lawfully in or upon the
Property.  Tenant, and its employees, customers, clients, patrons, guests,
agents or invitees, shall not make or commit any unreasonable noises or
disturbances of any kind in the Demised Premises, nor anywhere else on the
Property, nor mark or defile the water closets, toilet rooms or the walls,
windows, doors or any other part of the Property, nor interfere in any way with
other tenants or those having business in the Property.  Tenant, and its
employees, customers, clients, patrons, guests, agents or invitees, shall comply
with the State of New Jersey’s law regarding smoking in pubic places and will
only smoke in designated areas.



 
3)
Tenant shall not conduct, nor permit any other person to conduct, any auction
upon the Demised Premises. Tenant shall not permit the Demised Premises to be
used for gambling or any other illegal activity. Canvassing, soliciting and
peddling on the Property are prohibited, and Tenant shall cooperate to prevent
the same.

 
25th         Assignment and Sublet.
 
1)
Tenant shall not, without the prior written consent of Landlord, assign,
mortgage or hypothecate this Lease, nor sublet or sublease the Demised Premises
or any part thereof or permit any other person or business to use the Demised
Premises except as permitted in this 25th Section .  If Tenant shall be a
corporation, limited liability company or partnership, a transfer of any
interest of any shareholder, member or partner, as the case may be, shall be
deemed an assignment of this Lease and subject to the provisions of this
Section.  The provisions of this Section shall be binding upon the legal
representatives of Tenant and every person to whom Tenant’s interest under this
Lease passes by operation of law or otherwise.

 
 
2)
Provided Tenant is not in default under any of the terms or conditions of this
Lease, Landlord will not unreasonably withhold consent to a partial sublet of
the Demised Premises, provided that Tenant remains in occupancy of the Demised
Premises and that the subtenant does not violate any of the terms of this Lease.



 
3)
If Tenant requests Landlord’s consent to an assignment of this Lease or a
subletting of all or any part of the Demised Premises, Tenant shall submit to
Landlord:  (i) the name of the proposed assignee or subtenant; (ii) the terms of
the proposed assignment or subletting; (iii) the nature of the proposed assignee
or subtenant’s business and its proposed use of the Demised Premises; (iv) such
information as to the financial responsibility and general reputation of the
proposed assignee or subtenant as Landlord may require; and (v) a summary of
plans and specifications for revising the floor layout of the Demised Premises.

 
 
5

--------------------------------------------------------------------------------

 
 
 
4)
Upon receipt of all such information from Tenant, Landlord shall have the
option, to be exercised in writing within thirty (30) days after such receipt,
to cancel and terminate this Lease if the request is to assign this Lease or to
sublet all or substantially all of the Demised Premises or, if the request is to
sublet a portion of the Demised Premises only, to cancel and terminate this
Lease with respect to such portion, in each case as of the date set forth in
Landlord’s notice of exercise of such option which shall not be less than thirty
(30) nor more than ninety (90) days after the date of such notice.  If Landlord
shall fail to exercise its option to cancel and terminate this Lease with
respect to all or a part of the Demised Premises as above provided, Landlord
shall not thereby be deemed to have consented to the proposed assignment or
subletting, unless, prior to the expiration of the aforesaid thirty (30) day
period, Landlord shall have delivered its written consent thereto to Tenant.



 
5)
If Landlord shall cancel this Lease in whole or in part as above provided,
Tenant shall surrender possession of the Demised Premises, or the portion of the
Demised Premises which is the subject of the request, as the case may be, on the
date set forth in such notice in accordance with the provisions of this Lease
relating to surrender of the Demised Premises.  If this Lease shall be cancelled
as to a portion of the Demised Premises only, (i) the Rent payable by Tenant
hereunder shall be adjusted proportionately by multiplying the Rent then in
effect by a fraction, the numerator of which is the number of rentable square
feet in the portion of the Demised Premises to be retained and the denominator
of which is the rentable square feet of the entire Demised Premises leased at
the time of Tenant’s request for consent to the assignment or sublet, and (ii)
Landlord, at Landlord’s expense, shall have the right to make any alterations to
the Demised Premises required, in Landlord’s judgment, to make the portion of
the Demised Premises surrendered a self-contained rental unit with access
through corridors to any and all common areas, elevators, toilets and amenities
serving such space.  At Landlord’s request, Tenant shall execute and deliver an
agreement, in form satisfactory to Landlord, setting forth any modifications to
this Lease contemplated or resulting from the operation of this
Section;  however, neither Landlord’s failure to request such agreement nor
Tenant’s failure to execute such agreement shall vitiate the effect of any
cancellation pursuant to this Section.



 
6)
Notwithstanding any assignment or sublet, Tenant shall not be released from any
obligation under this Lease without the express written consent of Landlord,
which consent may be withheld in Landlord’s sole discretion.



26th
Access to Demised Premises.  Tenant agrees that Landlord and Landlord’s agents,
employees or other representatives, shall have the right to enter into and upon
the Demised Premises or any part thereof, at all reasonable hours and with
reasonable notice, for the purpose of examining the same or making such repairs
or alterations therein as may be necessary for the safety and preservation
thereof as determined in Landlord’s sole and absolute discretion.  This clause
shall not be deemed to be a covenant by Landlord nor be construed to create an
obligation on the part of Landlord to make such inspection or repairs.  Landlord
shall have the right to enter the Demised Premises at any time without notice to
Tenant in case of emergency. In all cases of entry by Landlord, Landlord shall
use commercially reasonable efforts to minimize disruption of Tenant’s use of
the Demised Premises.



27th         Reimbursement of Landlord.
 
1)
If Tenant shall fail or refuse to comply with or perform any conditions and
covenants of this Lease, Landlord may, if Landlord so elects, carry out and
perform such conditions and covenants, at the cost and expense of Tenant, and
the said cost and expense shall be payable on demand, or at the option of
Landlord shall be added to the installment of Rent due immediately thereafter
but in no case later than one (1) month after such demand, whichever occurs
sooner, and shall be due and payable as such. This remedy shall be in addition
to such other remedies as Landlord may have hereunder by reason of the breach by
Tenant of any of the covenants and conditions contained in this Lease.



 
2)
Tenant shall pay all legal fees and expenses incurred by Landlord in (i)
enforcing or modifying the terms of the Lease, (ii) commencing and prosecuting a
suit for the recovery of the Demised Premises, damages or any amounts owed to
Landlord, (iii) commencing and prosecuting a declaratory action, (iv)
prosecuting the Landlord’s rights in any bankruptcy proceeding involving the
Tenant, (v) defending an action or counterclaim brought by Tenant, (vi)
preparing for or appearing in an arbitration, mediation or other non-judicial
proceeding and (vii) connection with the enforcement of any post-judgment
collection remedy.



28th
Late Charges, Returned Check Charges, Etc..  Tenant hereby acknowledges that
late payment by Tenant to Landlord of Rent or other sums due hereunder will
cause Landlord to incur costs not contemplated by this Lease, the exact amount
of which will be extremely difficult to ascertain.  Accordingly:



 
1)
If any installment of Rent or any sum due from Tenant shall not be received by
Landlord or Landlord's designee within seven (7) days after the due date then
Tenant shall pay to Landlord a late charge equal to ten percent (10%) of such
overdue amount.



 
2)
If any Tenant check deposited by Landlord is returned unpaid, Tenant shall pay
to Landlord a returned check charge equal to two (2) times the amount charged to
Landlord by Landlord’s Bank.



 
3)
If two (2) or more Tenant checks are returned to Landlord in any twelve (12)
month period, Landlord shall have the right to require all charges due from
Tenant for the balance of the Term to be paid by certified check, bank check or
money order.



 
4)
If and when any installment of Rent or any sum due from Tenant has not been paid
within ninety (90) days after the due date, then Landlord shall have the right
from the ninety-first (91st) day forward to charge interest on Tenant’s entire
unpaid balance at the rate of eight percent (8%) per annum until all Rent due
from Tenant has been received by Landlord.

 
 
6

--------------------------------------------------------------------------------

 
 
 
5)
Any such late charge, returned check charge and/or interest charge, if not
previously paid, shall, at the option of the Landlord, be added to and shall
become part of the succeeding rental payment to be made hereunder and shall be
deemed to constitute Additional Rent.



 
6)
Late charges, returned check charges and interest charges shall be in addition
to and not in lieu of any other remedy Landlord may have and is in addition to
any reasonable fees and charges of any agents or attorneys Landlord may employ
as a result of any default under this Lease.



29th
Default;  Remedies upon Tenant’s Default.  If there should occur any default on
the part of Tenant in the performance of any conditions and cove­nants herein
contained including, without limitation, the payment of Rent when due, or if
during the Term hereof the Demised Premises or any part thereof shall be or
become abandoned or deserted, vacated or vacant, or should Tenant be evicted by
summary proceedings or otherwise, Landlord, in addition to any other remedies
herein contained or as may be permitted by law, may either by force or
otherwise, without being liable for prosecution therefor or for damages,
re-enter the Demised Premises and have and again possess and enjoy the same; and
as agent for Tenant or otherwise, re-let the Demised Premises and receive the
rents therefor and apply the same, first to the payment of such expenses,
reasonable attorney fees and costs, as Landlord may have incurred in the
re-entering and repossessing of the same and in making such repairs and
alterations as may be necessary; and second to the payment of the Rent due
hereunder. Tenant shall remain liable for such Rent as may be in arrears and
also the Rent as may accrue subsequent to the re-entry by Landlord, to the
extent of the difference between the Rent reserved hereunder and the Rent, if
any, received by Landlord during the remainder of the unexpired term hereof,
after deducting the aforementioned expenses, fees and costs; the same to be paid
as such deficiencies arise and are ascertained each month.  Landlord shall have
the right to elect to terminate the Term by giving notice of such election, and
the effective date thereof, to Tenant and to receive Termination Damages,
defined as the amount which, at the time of actual payment thereof to Landlord,
is the sum of :



 
1)
all accrued but unpaid Rent;



 
2)
the present value (calculated using the most recently available (at the time of
calculation) published weekly average yield on United States Treasury securities
having maturities comparable to the balance of the then remaining Term) of the
sum of all payments of Rent remaining due (at the time of calculation­) until
the date the Term would have expired (had there been no election to terminate it
earlier) less the present value (similarly calculated) of all payments of Rent
to be received through the end of the Term (had there been no election to
terminate it earlier) from a lessee, if any, of the Demised Premises under
commercially reasonable terms existing at the time of calculation (and it shall
be assumed for purposes of such calculations that (i) the amount of future
Additional Rent due per year under this Agreement will be equal to the average
Additional Rent per month due during the twelve (l2) calendar months immediately
preceding the date of any such calculation, increasing annually at a rate of
eight percent (8%) compounded; and  (ii) if any calculation is made before the
end of the first full calendar year of occupancy under this Lease, operating
expenses may be extrapolated based on the year-to-date experience of Landlord);



 
3)
Landlord's cost of demolishing any leasehold improvements to the Demised
Premises; and



 
4)
that amount, which as of the occurrence of the default on the part of Tenant,
bears the same ratio to the costs, if any, incurred by Landlord (and not paid by
Tenant) in building out the Demised Premises in accordance with this Lease as
the number of months remaining in the Term (immediately before the occurrence of
the said default) bears to the number of months in the entire Term (immediately
before the occurrence of the said default).



30th
Termination on Default.  Upon the occurrence of any of the contingencies set
forth in  the 29th Section of this Lease, or should Tenant be adjudicated a
bankrupt, insolvent or placed in receivership, or should proceedings be
instituted by or against Tenant for bankruptcy, insolvency, receivership,
agreement of composition or assignment for the benefit of creditors, or if this
Lease or the estate of Tenant hereunder shall pass to another by virtue of any
court proceedings, writ of execution, levy, sale or by operation of law,
Landlord may, if Landlord so elects, at any time thereafter, terminate this
Lease and the Term hereof, upon giving to Tenant or to any trustee, receiver,
assignee or other person in charge of or acting as custodian of the assets or
property of Tenant, five (5) days notice. Upon the giving of such notice, this
Lease and the Term hereof shall end on the date fixed in such notice as if the
said date was the date originally fixed in this Lease for the expiration hereof;
and Landlord shall have the right to remove all persons, goods, fixtures and
chattels therefrom, by force or otherwise, without liability for damages.



31st
Tenant’s Right to Cure.  Anything in this Lease to the contrary notwithstanding,
in the event of a default under the terms, covenants, provisions and conditions
of this Lease other than the vacating by Tenant of the Demised Premises, Tenant
shall have the right to cure and correct the same but only within the following
specified periods next following receipt of notice from Landlord specifying said
event of default:



 
1)
five (5) days with respect to defaults in the payment of Rent; and

 
 
7

--------------------------------------------------------------------------------

 
 
 
2)
sixty (60) days with respect to an adjudication of bankruptcy of Tenant or any
assignment by Tenant for the benefit of its creditors; and



 
3)
ten (10) days with respect to all other acts of default; and if the correction
of the said event of default requires the performance by Tenant of any work
which cannot reasonably be performed within such time period, the said period
shall be extended until said work is completed provided that Tenant commences
the performance of said work and thereafter promptly and diligently pursues said
work to completion.  In any such event, Tenant shall furnish Landlord with
written evidence of its acts and efforts in the performance and completion of
any said work and Tenant shall indemnify and hold harmless the Landlord and each
mortgagee of the Property from and against any and all liabilities, damages,
claims, losses, judgments, causes of action, costs and expenses (including the
reasonable fees and expenses of counsel) which may be incurred by the Landlord
or any such mortgagee relating to or arising out of the Tenant's failure to
complete the work within the time required hereunder.



32nd
Non-Waiver by Landlord.  The various rights, remedies, options and elections of
Landlord expressed herein are cumulative, and the failure of Landlord to enforce
strict performance by Tenant of the conditions and covenants of this Lease or to
exercise any remedy herein conferred or the acceptance by Landlord of any
installment of Rent after any breach by Tenant, in one or more instances, shall
not be construed or deemed to be a waiver or a relinquishment for the future by
Landlord of any such conditions, covenants, options, elections or remedies, but
the same shall continue in full force and effect.



33rd
Waiver of Redemption.  Upon the expiration or sooner termination of this Lease
or in the event of entry of judgment for the recovery of possession of the
Demised Premises in any action or proceeding, or if Landlord shall enter the
Demised Premises by process of law or otherwise, Tenant, for itself and all
persons claiming through or under Tenant, including, but not limited to, its
creditors, hereby waives and surrenders any right or privileges of redemption
provided or permitted by any statute, law or decision now or hereafter in force,
to the extent legally authorized, and does hereby waive and surrender all rights
or privileges which it may or might have under and by reason of any present or
future law or decision, to redeem the Demised Premises or for a continuation of
this Lease after having been dispossessed or ejected therefrom by process of
law, or otherwise.  Such expiration or termination shall not release or
discharge any obligation of Tenant to pay Rent or any other liability incurred
by reason of any covenant herein contained on the part of Tenant to be
performed.



34th         Not Used.


35th
Limitations.  Any claim, demand, right or defense by Tenant that arises out of
this Lease, or the negotiations that preceded this Lease, shall be barred unless
Tenant commences an action thereon, or interposes a defense by reason thereof,
within six (6) months after the date of the inaction, omission, event or action
that gave rise to such claim, demand, right or defense.  Tenant acknowledges and
understands, after having consulted with its legal counsel, that the purpose of
this Section is to shorten the period within which Tenant would otherwise have
to raise such claims, demands, rights or defenses under applicable Laws.



36th
Not Used.



37th
Not Used.



38th
Casualty Insurance. Landlord shall carry insurance for fire, extended coverage,
vandalism, malicious mischief and other endorsements deemed advisable by
Landlord, insuring all improvements on the Property, including the Demised
Premises and all leasehold improvements thereon and appurtenances thereto
(excluding Tenant's merchandise, trade fixtures, furnishings, equipment and
personal property) for the full insurable value thereof, with such deductibles
as Landlord deems advisable.  The cost of such insurance shall be included in
Operating Expenses.



39th
Right to Exhibit.  Tenant agrees from time to time to permit Landlord and
Landlord’s agents, employees or other representatives to enter and show the
Demised Premises to persons wishing to rent or purchase the same, and Tenant
agrees that on and after six (6) months next preceding the expiration of the
Term, Landlord or Landlord’s agents, employees or other representatives shall
have the right to place notices on the front of the Property or the Demised
Premises or any part thereof, offering the same for rent or for sale; and Tenant
hereby agrees to permit the same to remain thereon without hindrance or
molestation.



40th
Mortgage Priority.  This Lease shall not be a lien against the Property in
respect to any mortgages that may hereafter be placed upon said Property.  This
Lease is subject and subordinate to all ground or underlying leases and to all
mortgages that may now or hereafter affect the Property, including all renewals,
modifications, consolidations, replacements and extensions of any such
underlying leases and mortgages.  The recording of any such mortgage or
mortgages shall have preference and precedence and be superior and prior in lien
to this Lease, irrespective of the date of recording.  This clause shall be
self-operative and no further instrument of subordination shall be required by
any ground lessor or by any mortgagee in order to effectuate such subordination.

 
 
8

--------------------------------------------------------------------------------

 
 
41st
Certification.  Tenant shall, without charge, and at any time during the Term
execute and promptly deliver to Landlord or its agent, within ten (10) days
after written request from Landlord or its agent, as the case may be, its
certification as to:  (i) whether this Lease has been modified or amended, and
if so, the date, substance and manner of such modification or amendment; (ii) as
to the validity and force and effect of this Lease; (iii) as to the existence of
any default hereunder, and if so, the nature, scope and extent thereof; (iv) as
to the existence of any offsets, counterclaims or defenses on the part of
Tenant, and if so, the nature, scope and extent thereof; (v) as to the
commencement and termination dates of the Term; (vi) as to the dates to which
Rent has been paid; (vii) such financial and other credit information as
Landlord may reasonably request in connection with any prospective financing or
sale of the Demised Premises or the Property; and (viii) as to any other matters
as may reasonably be so requested.  Any such certificate may be relied upon by
Landlord and any other person, firm or corporation to whom the same may be
exhibited or delivered, and Tenant shall be bound by the contents of such
certificate.  A refusal by Tenant to execute and deliver such certificate in
accordance with the provisions of this Section shall entitle Landlord to the
option of canceling this Lease on five (5) days notice.

 
42nd
Attornment.  Neither the foreclosure of any mortgage affecting the Demised
Premises, nor the institution of any suit, action, summary, or other proceeding
by Landlord or any mortgagee, nor the sale, conveyance or transfer of the
Demised Premises by Landlord, shall result, by operation of law or otherwise, in
the cancellation or termination of this Lease or the obligations of Tenant
hereunder, and Tenant covenants and agrees to attorn to Landlord, the holder of
any mortgage, or the purchaser, grantee, or transferee of the Demised Premises.



43rd
Condemnation and Eminent Domain.  If the land and Property of which the Demised
Premises are a part, or any portion thereof, shall be taken under eminent domain
or condemnation proceedings, or if suit or other action shall be instituted for
the taking or condemnation thereof, or in lieu of any formal condemnation
proceedings or actions, Landlord shall grant an option to purchase and or shall
sell and convey the Property or any portion thereof, to the governmental or
other public authority, agency body or public utility seeking to take the
Property or any portion thereof, then this Lease, at the option of Landlord,
shall terminate, and the Term hereof shall end as of such date as Landlord shall
fix by notice in writing as if such date were the date designated as the last
day of the Term set forth above; and Tenant shall have no claim or right to
claim or be entitled to any portion of any amount which may be awarded as
damages or paid as the result of such condemnation proceedings or paid as the
purchase price for such option, sale or conveyance in lieu of formal
condemnation proceedings; and all rights of Tenant to damages, if any, are
hereby assigned to Landlord. Tenant agrees to execute and deliver any
instruments promptly upon demand, at the expense of Landlord, as may be deemed
necessary or required to expedite any condemnation proceedings or to effectuate
a proper transfer of title to such governmental or other public authority,
agency, body or public utility seeking to take or acquire the Property or any
portion thereof.  Tenant covenants and agrees at its sole cost and expense to
vacate the Demised Premises, remove all Tenant’s personal prop­erty therefrom
and deliver up peaceable possession thereof to Landlord or to such other party
designated by Landlord in the aforementioned notice.  Failure by Tenant to
comply with any provisions in this clause shall subject Tenant to such costs,
expenses, damages and losses as Landlord may incur by reason of Tenant’s breach
hereof including, without limitation, attorneys’ fees.



44th
Fire and other Casualty.  In case of fire or other casualty affecting the
Demised Premises, Tenant shall give immediate notice to Landlord or, in case of
fire or other casualty affecting the Property other than the Demised Premises,
Tenant shall give immediate notice to Landlord upon Tenant obtaining knowledge
of such fire or casualty.  If the Demised Premises shall be partially damaged by
fire, the elements or other casualty, Landlord shall repair the same as speedily
as practicable, but Tenant’s obligation to pay the Rent hereunder shall not
cease.  If, in the opinion of Landlord, the Demised Premises is so exten­sively
and substantially damaged as to render them untenantable, then the Rent shall
cease until such time as the Demised Premises shall be made tenantable by
Landlord.  However, if, in the opinion of Landlord, the Demised Premises is
totally destroyed or so extensively and substantially damaged as to require
practically a rebuilding thereof, then the Rent shall be paid up to the time of
such destruction and then and from thenceforth this Lease shall automatically
and without notice come to an end.  In no event however, shall the provisions of
this clause become effective or be applicable, if the fire or other casualty and
damage shall be the result of the carelessness, negligence or improper conduct
of Tenant or Tenant’s agents, employees, guests, licensees, invitees,
subtenants, assignees or successors.  In such case, Tenant’s liability for the
payment of the Rent and the performance of all the cov­enants, conditions and
terms hereof on Tenant’s part to be performed shall continue and Tenant shall be
liable to Landlord for the damage and loss suffered by Landlord.  If Tenant
shall have been insured against any of the risks herein covered, then the
proceeds of such insurance shall be paid over to Landlord to the extent of
Landlord’s costs and expenses to make the repairs hereunder, and such insurance
carriers shall have no recourse against Landlord for reimbursement.



45th
Liability Insurance.  Tenant, at Tenant’s sole cost and expense, shall obtain or
provide and keep in full force and effect for the benefit of Landlord, during
the Term, commercial general liability insurance, insuring Landlord against any
and all liability or claims of liability arising out of, occasioned by or
resulting from any accident or otherwise in or about the Demised Premises, for
injuries to any person or persons, for limits of not less than One Million and
00/100 Dollars ($1,000,000.00) for injuries to one person and Two Million and
00/100 Dollars ($2,000,000.00) for injuries to more than one person, in any one
accident or occurrence, for not less than One Million and 00/100 Dollars
($1,000,000.00) for loss or damage to the property of any person or
persons.  The policy or policies of insurance shall be of a company or companies
authorized to do business in the State in which the Property is located and
shall be delivered to Landlord, together with evidence of the payments of the
premiums therefor, not less than fifteen (15) days prior to the commencement of
the Term hereof or of the date when Tenant shall enter into possession,
whichever occurs sooner.  At least fifteen (15) days prior to the expiration or
termination date of any policy, Tenant shall deliver a renewal or replacement
policy with proof of the payment of the premium therefor. Landlord shall obtain
and maintain during the Term, commercial general liability insurance against
claims for bodily injury, personal injury, death or property damage occurring
on, in or about the Property or as a result of ownership of the facilities
located in the Property for limits of not less than One Million and 00/100
Dollars ($1,000,000.00) for injuries to one person and Two Million and 00/100
($2,000,000.00) for injuries to more than one person in any one accident or
occurrence, for not less than One Million and 00/100 Dollars ($1,000,000.00) for
loss or damage to the property of any person or persons.  Such policy shall
include a contractual liability endorsement and shall cover Landlord's indemnity
obligation described in Section 47.  The cost of such insurance shall be
included in Operating Expenses.  The amount of insurance to be carried by
Landlord shall be an amount Landlord deems reasonably necessary or appropriate
in connection with the use and operation of the Property and customarily carried
with respect to similar properties in Middlesex County, New Jersey or as any
mortgagee of Landlord may require.

 
 
9

--------------------------------------------------------------------------------

 
 
46th
Tenant’s Indemnity.  Tenant, at its sole cost and expense agrees to and shall
indemnify, defend and hold and keep harmless Landlord and its agents,
representatives, employees, constituent members, successors and assigns, from
and against any and all claims, actions, demands and suits, for, in connection
with or resulting from any accident, injury or damage whatsoever (including,
without limitation, reasonable attorneys’ fees and actual out-of-pocket costs of
enforcement of this provision) caused to any person or property arising,
directly or indirectly, in whole or in part, out of the business conducted in or
the use of the Demised Premises, or occurring in, on or about the Demised
Premises, or arising, directly or indirectly, in whole or in part, from any act
or omission of Tenant or any concessionaire or subtenant or their respective
licensees, servants, agents, employees or contractors, or arising out of the
breach or default by Tenant of any term, provision, covenant or condition
contained in the Lease, and from and against any and all losses, costs,
expenses, judgments and liabilities incurred in connection with any claim,
action, demand, suit or other proceeding brought thereon.  This indemnity shall
include defending or resisting any proceeding, by attorneys reasonably
satisfactory to Landlord.  This indemnity shall be insured as a contractual
obligation under the policy of liability insurance Tenant is required to carry
hereunder.



47th
Landlord’s Indemnity.  Landlord, at its sole cost and expense agrees to and
shall indemnify, defend and hold and keep harmless Tenant and its agents,
representatives, employees, constituent members, successors and assigns, from
and against any and all claims, actions, demands and suits, for, in connection
with or resulting from any accident, injury or damage whatsoever (including,
without limitation, reasonable attorneys’ fees and actual out-of-pocket costs of
enforcement of this provision) caused to any person or property arising from any
negligence or willful misconduct of Landlord or its respective licensees,
servants, agents, employees or contractors, except to the extent due to the
negligence or willful misconduct of Tenant.



48th
Tenant’s Contents Insurance.  Tenant shall hold Landlord harmless and fully
indemnify Landlord against any claims for damages to Tenant’s contents, except
in the case of subrogation by an insurance company.  In addition to all other
insurance required hereunder, Tenant shall fully insure its contents located in,
on or about the Demised Premises, at full replacement value.  Tenant shall
furnish Landlord with a certificate of such insurance from time to time to
evidence the continued existence of said policy.  Said certificate shall clearly
state that such insurance may not be cancelled except upon ten (10) days written
notice to Landlord.  Should Tenant at any time fail to maintain said
contents  coverage, said failure shall not be a default hereunder but shall
constitute a defacto waiver of all rights of recovery against Landlord for any
loss or damage of any nature whatsoever to Tenant's property regardless of the
cause of said damage.



49th
Exculpation.  Notwithstanding anything to the contrary set forth in this Lease,
it is specifically understood and agreed by Tenant that there shall be
absolutely no personal liability on the part of Landlord or any individuals
associated with Landlord, including, but not limited to, any partners, members
or shareholders of Landlord nor joint venturers with Landlord nor any of their
successors, assignees, heirs, executors, administrators or personal and legal
representatives with respect to any of the terms, covenants and conditions of
this Lease, and Tenant shall look solely to the equity, if any, of Landlord in
the Property for the satisfaction of each and every remedy (including, without
limitation, equitable remedies) of Tenant in the event of any breach by Landlord
of any of the terms, covenants and conditions of this Lease to be performed by
Landlord; such exculpation of personal liability to be absolute and without any
exception whatsoever.



50th
Non-Liability of Landlord.  Neither Landlord nor any of its agents,
co-venturers, representatives, employees, constituent members, successors or
assigns shall be liable for any damage or injury which may be sustained by
Tenant or by any other person, nor shall Tenant have any right to claim an
eviction or constructive eviction as a consequence of: (i) any defect, latent or
apparent in the Demised Premises; or (ii) any change of conditions in the
Demised Premises; or (iii) the failure, breakage, leakage or obstruction of the
street or sub-surface; or (iv) the failure, breakage, leakage or obstruction of
the water, plumbing, steam, sewer, waste or soil pipes; or (v) the failure,
breakage, leakage or obstruction of the roof, walls, drains, leaders, gutters,
valleys, downspouts or the like; or (vi) the failure, breakage, leakage or
obstruction of the electrical, gas, power, conveyor, refrigeration, sprinkler,
air conditioning or heating systems; or (vii) the failure, breakage, leakage or
obstruction of  elevators or hoisting equipment; or (viii) any structural
failure; or (ix) the elements; or (x) any theft or pilferage; or (xi) any fire,
explosion or other casualty; or (xii) the carelessness, negligence or improper
conduct on the part of  any other tenant or of Landlord, or Landlord’s or this
or any other tenant’s respective agents, employees, guests, licensees, invitees,
subtenants, assignees or successors; or (xiii) any interference with,
interruption of or failure, beyond the control of Landlord, of any services to
be furnished or supplied by Landlord.  All property kept, maintained or stored
in, on or at the Demised Premises shall be so kept, maintained or stored at the
sole risk of Tenant.



51st
Increase of Insurance Rates.  If for any reason it shall be impossible to obtain
fire and other hazard insurance on the buildings and improvements on the
Property, in an amount and in the form and in insurance companies acceptable to
Landlord, Landlord may, if Landlord so elects at any time thereafter, terminate
this Lease and the Term hereof, upon giving to Tenant fifteen (15) days’ notice,
and upon the giving of such notice, this Lease and the Term thereof shall
terminate and end as of the date set forth in said notice as if such date were
the date designated as the last day of the Term set forth above.  If by reason
of the use to which the Demised Premises are put by Tenant or character of or
the manner in which Tenant’s business is carried on, the insurance rates for
fire and other hazards shall be increased, Tenant shall upon demand, pay to
Landlord, as Additional Rent, the amount by which the premiums for such
insurance are increased.  Such payment shall be paid with the next installment
of Rent but in no case later than one (1) month after such demand, whichever
occurs sooner.

 
 
10

--------------------------------------------------------------------------------

 
 
52nd
Waiver of Subrogation Rights.  Tenant and Landlord waive all rights of recovery
against each other and each other’s agents, employees or other representatives,
for any loss, damages or injury of any nature whatsoever to property or persons
for which Tenant or Landlord is insured.  Tenant shall obtain from Tenant’s
insurance carriers, and shall promptly deliver to Landlord, waivers of
subrogation rights under its respective policies required hereunder.



53rd
No Broker.  Tenant and Landlord warrant that they have not dealt with any real
estate broker in connection with negotiations for, or execution of, this
Lease.  In the event of any misrepresentation by either Tenant or Landlord, the
misrepresenting party agrees to hold the other harmless from any costs or
claims, including, without limitation, reasonable attorneys’ fees.



54th
Notices.  Any and all notices, requests or other such communications required
under the terms of this Lease shall be given either (i) by certified or
registered mail, return receipt requested, postage prepaid, or (ii) a national
overnight delivery service with receipt provided therefor, prepaid, to the
address of the parties as shown at the head of this Lease or to such other
address as may be designated in writing, which notice of change of address shall
be given in the same manner.  Notice shall be deemed effective if by mail, on
the third (3rd) business day after mailing thereof, and if by overnight
delivery, on the next business day after deposit or pick-up by such overnight
delivery service.



55th
Force Majeure.  Except for Tenant’s obligation to pay rent, the period of time
during which Landlord or Tenant is prevented or delayed in performing any
improvements or repairs or fulfilling any obligation required by Landlord or
Tenant under this Lease due to delays caused by reason of fire, catastrophe,
strikes or labor trouble, civil commotion, acts of God or the public enemy,
governmental prohibitions or regulations, or inability or difficulty in
obtaining materials, or other causes beyond Landlord’s or Tenant’s control, as
the case may be, shall be added to Landlord’s or Tenant’s time for performance
thereof, and Landlord or Tenant shall have no liability by reason thereof.



56th
Rules and Regulations.  Rules and regulations regarding use of the Demised
Premises and the Property, including the walkways and parking areas, and the use
thereof, which may hereafter be promulgated by Landlord from time to time, shall
be observed by Tenant and Tenant’s employees, agents and business
invitees.  Landlord reserves the right to rescind any rules promulgated
hereafter, and to make such other and further rules and regulations as, in its
reasonable judgment, may from time to time be desirable for the safety and
cleanliness of the Demised Premises and the Property and for the preservation of
good order therein, which rules, when so made, and notice given to Tenant, shall
have the same force and effect as if originally made a part of this Lease.



57th
Validity of Leases.  The terms, conditions, covenants and provisions of this
Lease shall be deemed to be severable.  If any clause or provision herein
contained shall be adjudged to be invalid or unenforceable by a court of
competent jurisdiction or by operation of any applicable law, it shall not
affect the validity of any other clause or provision herein, but such other
clauses or provisions shall remain in full force and effect.



58th
Title and Quiet Enjoyment.  Landlord covenants and represents that Landlord is
the sole owner of the Property herein leased and has the right and authority to
enter into, execute and deliver this Lease; and does further covenant that
Tenant on paying the Rent and performing the conditions and covenants herein
contained, shall and may peaceably and quietly have, hold and enjoy the Demised
Premises for the Term.



59th
Entire Lease.  This Lease contains the entire contract between the parties
hereto.  No representative, agent or employee of Landlord has been authorized to
make any representations or promises with reference to the within letting or to
vary, alter or modify the terms hereof.  No additions, changes or modifications,
renewals or extensions hereof shall be binding unless made in writing and signed
by Landlord and Tenant.



60th
Lease Submission.  If this Lease is offered to Tenant by an employee or agent of
the Landlord, such offer is made subject to Landlord’s acceptance and approval;
and Tenant has executed this Lease upon the understanding that this Lease shall
not in any way bind Landlord until such time as the same has been approved and
executed by Landlord and a counterpart delivered to or received by Tenant.



61st
Conformation with Laws and Regulations. Landlord may pursue the relief or remedy
sought in any invalid clause in this Lease, by conforming the said clause with
the pro­visions of the statutes or the regulations of any governmental agency in
such case made and provided, as if the particular provisions of the applicable
statutes or regulations were set forth herein at length.



62nd
Recordation.  Tenant covenants and agrees not to place this Lease on record
without the consent of Landlord, which consent may be withheld for any reason.

 
 
11

--------------------------------------------------------------------------------

 
 
63rd
Waiver of Trial by Jury.  THE PARTIES HEREBY WAIVE TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THE PARTIES HERETO AGAINST THE
OTHER ON ANY MATTERS WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED TO THIS
LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE
DEMISED PREMISES, AND/OR CLAIM OF INJURY OR DAMAGE.



64th
Jurisdiction.  This Lease shall be construed and interpreted in accordance with
the substantive and procedural laws of the State of New Jersey.



65th
Headings.  The descriptive headings of the Sections of this Lease are inserted
for convenience only and shall not control or affect the meaning or construction
of any of its provisions.



66th
Gender, etc.  In all references herein to any parties, persons, entities or
corporations the use of any particular gender or the plural or singular number
is intended to include the appropriate gender or number as the text of the
within instrument may require.



67th
Succession.  All the terms, covenants and conditions herein contained shall be
for and shall inure to the benefit of and shall bind the respective parties
hereto, and their heirs, executors, administrators, personal or legal
representatives, successors and assigns.



68th
Consents.  With respect to any provision of this Lease which requires that
Landlord shall not unreasonably withhold or unreasonably delay any consent or
approval, Tenant hereby waives any claim for money damages.  Tenant shall not
claim any money damages by way of setoff, counterclaim or defense based upon any
claim or assertion by Tenant that Landlord has unreasonably withheld or
unreasonably delayed any consent or approval.  Tenant’s sole and exclusive
remedy shall be an action or proceeding for specific performance or injunction.



69th
Holding Over.  Any holding over or continued occupancy by Tenant after the
Expiration Date (other than as may have been provided for in this Lease or in
amendments executed in accordance with the 34th Section of this Lease) shall not
operate to extend or renew this Lease or to imply or create a new lease.  In
such event, Landlord shall have the right to immediately terminate Tenant’s
occupancy or to treat Tenant’s occupancy as a month-to-month tenancy, in which
event Tenant shall continue to perform all Lease obligations, including the
payment of Base Rent at a rate equal to two hundred percent (200%) of the Base
Rent as shall be in effect immediately prior to the termination of the Term
hereof.  In no event however, shall Tenant be relieved of any liability to
Landlord for damages resulting from such holding over.  If the Demised Premises
is not surrendered as required, Tenant shall indemnify, defend and hold harmless
Landlord from and against any and all damages, losses and liabilities resulting
therefrom, including, without limitation, any claims made by any succeeding
tenant arising out of such delay.  Tenant’s obligation under this Section shall
survive the expiration or sooner termination of this Lease.



70th         Landlord’s Representations.  Landlord hereby warrants and
represents to Tenant that:


 
1)
Landlord has full power and authority to enter into this Lease and the person
executing this Lease on behalf of Landlord is authorized to do so.



 
2)
Landlord has received no notice of any material violations affecting the Demised
Premises or the Property.



 
3)
Landlord has received no notice of any spills, releases, leaks or discharges of
Hazardous Substances, as defined in Exhibit C attached hereto and made a part
hereof, at or from the Demised Premises.



 
4)
The certificate of occupancy issued for the Property permits Tenant to use the
Demised Premises for the purposes permitted under this Lease.



 
5)
As of the Commencement Date, the Demised Premises are free from all occupancies
or tenancies whatsoever.



 
6)
No other tenant or occupant of the Property has been granted a right which would
prohibit or limit the Use permitted to Tenant under this Lease.



 
7)
All utilities installed in the Demised Premises are in good working order as of
the date hereof.

 
 
12

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have hereunto set their hands and seals,
or caused these pres­ents to be signed by their proper corporate officers or
other duly authorized representatives and their proper corporate seal (if
applicable) to be hereto affixed, as of the day and year first above written.
 

WITNESS:   LANDLORD      
Princeton Corporate Plaza, LLC
     
By:
Princeton Corporate Management Corp.,         Managing Member                  
    /s/ Pamela Kent   By: /s/ Teresa Ryan Kent        Name: Teresa Ryan Kent  
9/28/2010   Title: Treasurer    Date                        TENANT   WITNESS:   
Tamir Biotechnology, Inc.                                               By: /s/
Charles Muniz        Name: Charles Muniz   ________   Title: 9-13-10   Date    
             

 
 
13

--------------------------------------------------------------------------------

 
EXHIBIT A


Demised Premises
[tamir1.jpg]
[tamir2.jpg]


 
14

--------------------------------------------------------------------------------

 
EXHIBIT A-1


Workletter Drawing – Floor Plan
 
[tamir3.jpg]

 [tamir4.jpg]
 
15

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2


Workletter Drawing – Outlets
 

[tamir5.jpg] [tamir6.jpg]

 
 
16

--------------------------------------------------------------------------------

 
 
EXHIBIT A-3


Workletter Drawing – Ceiling Plan
 

[tamir7.jpg] [tamir8.jpg]

 
 
17

--------------------------------------------------------------------------------

 


EXHIBIT B


Description of Landlord's Work


All Special requirements of Tenant that are not included in this Exhibit shall
be at the sole cost and expense of Tenant.




1.    FLOORING:
   
Office Area:
Existing carpet, patched for open area created by demolishen of walls.  Raised
Floor with vinyl tile in computer equipment room.
 
Laboratory:
Existing vinyl tiles
   
2.    PARTITIONS:
   
Office Area:
As shown on Exhibit A-1 Floor Plan
   
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
 
Laboratory:
As shown on Exhibit A-1 Floor Plan
 
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
   
3.    ELECTRICAL:
   
Office Area:
As shown on Exhibit A-2 Outlet Plan
   
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
 
Laboratory:
As shown on Exhibit A-2 Outlet Plan
 
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
 
All outlets are 110v unless otherwise specified on Exhibit A-2. Special Electric
by Tenant.
   
4.    LIGHTING:
   
Office Area:
As shown on Exhibit A-3 Ceiling Plan
   
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
 
Laboratory:
As shown on Exhibit A-3 Ceiling Plan
 
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
   
5.    CEILINGS:
   
Office Area:
As shown on Exhibit A-3 Ceiling Plan
   
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
 
Laboratory:
As shown on Exhibit A-3 Ceiling Plan
 
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
   
6.    WALL FINISH:
   
Office Area:
Painted, one color.
 
Laboratory:
Painted, one color.
   
7.    INTERIOR DOORS:
 
Office Area:
As shown on Exhibit A-1 Floor Plan
   
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
 
Laboratory:
As shown on Exhibit A-1 Floor Plan
 
except for the items set forth in Exhibit B-1 “Description of Tenant’s Work”
   
8.    PLUMBING:
Hot and cold water connections to laboratory sinks.  Cold water connection to
fume hood.  Installation of tenant supplied DI Water system.  Installation of
tenant supplied autoclave.  Installation of tenant supplied ice machine in
location to be determined.
   
9.    HEATING & AIR CONDITIONING:
Cooling 78 degrees at 95 degrees.
Heating 68 degrees at 0 degrees.
   
10.  FIRE EXTINGUISHERS:
As per Township code.
   
11.  SPRINKLERS:
As per Township code.
 
12.  LABORATORY EQUIPMENT & FURNISHINGS:  Three (3) Laboratory Sinks, One (1)
Fume Hood.  Cabinets and benches per exhibit A-1 Floor Plan.

 
 
18

--------------------------------------------------------------------------------

 
 
EXHIBIT B-1


Description of Tenant’s Work


Fit-out Costs by Tenant:


All special requirements not included in Exhibit B will be at Tenant cost.


The following are included in the cost specified in the 11th Section of the
Lease:

 


Telephone, Data, Communications:
 
   Equipment and Installation
By Tenant
                                       



 
19

--------------------------------------------------------------------------------

 

EXHIBIT C


ENVIRONMENTAL MATTERS


I.             NAICS


Tenant warrants and represents to the Landlord that the North American
Industrial Classification System (“NAICS”) major group number, as defined in the
most recent issue of the NAICS Manual issued by the Federal Office of Management
and Budget, for Tenant’s operations at the Demised Premises is ______ .  Prior
to any proposed changes of such NAICS Number, Tenant will notify Landlord.


II.            ISRA


 
1.
Tenant shall not operate any business at the Demised Premises which shall have
an NAICS which is subject to the  Industrial Site Recovery Act,  N.J.S.A.
13:1K-6 et seq. and the regulations promulgated thereunder (hereinafter referred
to as “ISRA”), nor shall Tenant change its use to any other use subject to ISRA
without Landlord’s prior written consent, which may be withheld in Landlord’s
sole discrection.



 
2.
Notwithstanding any provision of ISRA to the contrary, if Tenant is operating an
“Industrial Establishment”, as that term is defined in ISRA, Tenant shall, at
Tenant's own expense, comply with ISRA and the regulations promulgated
thereunder.  In such event Tenant shall, at Tenant's own expense make all
submissions to, provide all information to, and comply with all requirements of
the State of New Jersey, Department of Environmental Protection (hereinafter
referred to as the “NJDEP”). At no expense to Landlord, Tenant shall promptly
provide all documents, studies, surveys, correspondence and other information
requested by Landlord relating to or in furtherance of ISRA compliance.



 
3.
Tenant's obligations under this Exhibit C shall arise if there is any closing,
termination or transferring of operations of an industrial establishment subject
to ISRA. At no expense to Landlord, Tenant shall promptly provide all
information requested by Landlord for preparation of non-applicability
affidavits and shall promptly furnish such affidavits when requested by
Landlord.



 
4.
Tenant shall indemnify, defend and save harmless Landlord from all fines, fees
(including reasonable attorney's fees), suits procedures, claims, and actions of
any kind arising out of Tenant's failure to provide all information, make all
submissions, and take all actions required under ISRA or by the NJDEP.



 
5.
Tenant's obligations and liabilities under this Section of Exhibit C shall
continue so long as Landlord remains responsible for compliance with ISRA.
Tenant's failure to abide by the terms of this Section shall be restrained by
injunction and such other relief as afforded by law.

 
III.           HAZARDOUS SUBSTANCES


 
1.
As used herein, Hazardous Substances shall be defined as



 
a.
any “hazardous chemical”, “hazardous substances”, “hazardous waste”, “toxic
substances, pollutants or contaminants” or similar term as defined in the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(“CERCLA”), 42 U.S.C.A. 9601 et seq., ISRA, the New Jersey Spill Compensation
and Control Act (the “Spill Act”), as amended, N.J.S.A. 58:10-23. 1lb et seq.
(Regulations N.J.A.C. 7:1E-1.1 et seq.), the Solid Waste Management Act,
N.J.S.A. 13:1E-1 et seq. (Regulations N.J.A.C. 7:26-1 et seq.), the Resource
Conservation and Recovery Act (“RCRA”), 42 U.S.C.A. 6901 et seq., any rules or
regulations promulgated thereunder or in any other Environmental Law, as defined
in this Lease; or



 
b.
any substances which are or could be detrimental to the Demised Premises, the
Property, the environment, human health or safety; or



 
c.
any substance the presence of which could cause liability at common law; or



 
d.
any substance that may not be deemed to be a hazardous substance in its virgin
state prior to use by the Tenant but may thereafter be deemed to be a hazardous
substance.



 
2.
As used herein, Release of Hazardous Substances by Tenant shall be defined as
the spill, release, discharge or leak of any Hazardous Substances



 
a.
onto the Demised Premises from the date Tenant first took possession of the
Demised Premises until the date Tenant has completely vacated the Demised
Premises; or



 
b.
onto the Property at any time resulting from Tenant’s intentional or
unintentional act or omission.

 
 
20

--------------------------------------------------------------------------------

 
 
 
3.
Tenant agrees not to generate, store, manufacture, refine, transport, treat,
dispose of or otherwise permit to be present on or about the Demised Premises
and/or the Property any Hazardous Substances without the prior express written
consent of the Landlord, and the parties acknowledge that no such consent has
been given as of the date hereof except that the Landlord hereby expressly
consents to Tenant’s use and/or storage of any and all of the Hazardous
Substances set forth in the Tenancy Review, provided, however, that the
quantities thereof shall be limited to the amounts set forth in the Tenancy
Review.  In the event that the Landlord has given its consent and to the extent
that Tenant may be permitted under applicable law to use the Demised Premises
for the generating, manufacturing, refining, transporting, treating, storing,
handling, disposing, transferring or processing of Hazardous Substances, Tenant
shall insure that said use shall be conducted at all times strictly in
accordance with Environmental Laws.



 
4.
Tenant will not cause or permit any Release of Hazardous Substances by
Tenant.  In the event of any Release of Hazardous Substances by Tenant, Tenant
shall promptly make the proper notifications and conduct the necessary sampling
and cleanup and remediate such release in accordance with Environmental Laws, to
the satisfaction of the Landlord.



 
5.
Should the NJDEP or any other agency with jurisdiction under any Environmental
Laws determine that any investigation or remediation be undertaken because of
any Release of Hazardous Substances by Tenant, then Tenant shall, at Tenant’s
own expense, conduct the investigation and remediation including, but not
limited to, the preparation and submission of any documents and financial
assurances that may be required by such agency.  Tenant shall not be liable for
the cost of that portion of the remediation which is solely related to Hazardous
Substances existing on the Demised Premises prior to the date Tenant first took
possession of the Demised Premises.



 
6.
Tenant's obligations and liabilities under this Section of Exhibit C shall
continue so long as Landlord remains responsible for any Release of Hazardous
Substances by Tenant at the Demised Premises. Tenant's failure to abide by the
terms of this Section shall be restrained by injunction and such other relief as
afforded by law.



IV.           AIR, WATER AND GROUND POLLUTION


 
1.
Tenant shall not install any underground or aboveground storage tanks at or on
the Demised Premises or the Property without Landlord’s written consent, which
may be withheld in Landlord’s sole discretion.



 
2.
Tenant expressly covenants and agrees to indemnify, defend and save the
Landlord  harmless against any claims, damages, liability, costs, penalties, or
fines including, without limitation, reasonable attorneys’ fees, which the
Landlord may suffer as a result of air, water, ground or toxic waste pollution
(hereinafter referred to as “Pollution”) caused by the Tenant in its use of the
Demised Premises.  The Tenant covenants and agrees to notify the Landlord
immediately of any claim or notice served upon it with respect to any such claim
that the Tenant is causing Pollution; and the Tenant, in any event, shall take
immediate steps to halt, remedy or cure any Pollution caused by the Tenant in
its use of the Demised Premises. The foregoing covenant of indemnification shall
survive the termination of this Lease in connection with any obligation of the
Tenant hereunder.



V.            INSPECTION AND DOCUMENTATION


 
1.
At any time upon request of Landlord, Tenant must give Landlord and its
representatives access to the Demised Premises during normal business hours to
permit them to inspect the Demised Premises, inspect any documents pertaining to
Tenant’s compliance with Environmental Laws, or perform any work in order to
determine that the Demised Premises and its use by Tenant is in compliance with
Environmental Laws, all at Tenant’s expense, payable as Additional Rent.



 
2.
Tenant shall promptly provide to Landlord a copy of any summons, citation,
directive, order, claim, notice of litigation, investigation, proceeding,
judgment, letter or other communication, written or oral, actual or threatened,
from the NJDEP, the U.S. Environmental Protection Agency or other federal, state
or local agency or authority or any other entity or any individual, concerning
any act or omission by Tenant resulting in or which may result in the releasing
of Hazardous Substances into the waters or onto the lands of the State of New
Jersey or into waters outside of the jurisdiction of the State of New Jersey or
into the “Environment” as defined in CERCLA. Written notice to Landlord shall
also be made upon the imposition of any liens on any real property, personal
property, or revenues of the Tenant, including but not limited to the Tenant's
interest in a premises or any of the Tenant's property located thereupon,
pursuant to the Spill Act or any Environmental Laws, governmental actions,
orders or permits or any knowledge after due inquiry or investigation of any
facts which could give rise to any of the above.



 
3.
In addition to the above, the Tenant’s notifications to the Landlord shall
include but be not limited to all documentation and correspondence provided to
the NJDEP pursuant to the Worker and Community Right-to-Know Act, N.J.S.A.
34:5A-1 et seq., and the regulations promulgated thereunder;

 
 
21

--------------------------------------------------------------------------------

 
 
 
4.
Tenant shall promptly supply the Landlord with all reports and notices made by
Tenant pursuant to the Spill Act, the regulations provided thereunder, and the
Hazardous Substances Discharge Reports and Notices Act, N.J.S.A 13:1K-15 et
seq., and the regulations promulgated thereunder .



 
5.
Tenant shall promptly provide Landlord with a copy of any permit obtained for
the Demised Premises pursuant to any Environmental Law.



VI.           CONTINUING OBLIGATIONS AND INDEMNITY


 
1.
Notwithstanding the expiration or earlier termination of this Lease, if at any
time during Tenant’s occupancy of the Demised Premises, Tenant has operated an
Industrial Establishment, as that term is defined in ISRA, then Tenant shall
have a continuing obligation to pay to Landlord the amount established under
this Lease as Rent plus the difference between such Rent and the fair market
rental value of the Demised Premises, if greater than the established Rent, for
the period after expiration or earlier termination of this Lease until such time
as the Tenant obtains and delivers to the Landlord a Negative Declaration or No
Further Action Letter as defined in ISRA, or such other proof, reasonably
satisfactory to the Landlord, that the Tenant has complied with  ISRA.



 
2.
Notwithstanding the expiration or earlier termination of this Lease, if there
exists a violation of Environmental Laws at the Demised Premises which did not
exist prior to the date Tenant first took possession of the Demised Premises or
if Tenant has failed to fulfill its obligations under this Exhibit C, Tenant
shall have a continuing obligation to pay to Landlord the amount established as
Rent under this Lease plus the difference between such Rent and the fair market
rental value of the Demised Premises, if greater than the established Rent, for
the period after expiration or earlier termination of this Lease until the
applicable governmental entities confirm, in writing, that the violation of
Environmental Laws has been cured and that Tenant has fulfilled its obligation
under Environmental Laws and under this Exhibit C.



 
3.
If a lien shall be filed against the Demised Premises arising in whole or in
part out of (i) any Release of Hazardous Substances by Tenant, or (ii) the
violation of Environmental Laws by Tenant, then Tenant shall pay the claim and
remove the lien from the Demised Premises within thirty (30) days from the date
Tenant is given notice of the lien or within such shorter period of time as may
be required if the United States, the State of New Jersey, or any agency or
subdivision of either such entity has commenced steps to cause the Demised
Premises or the Property to be sold pursuant to the lien.  Tenant shall not be
responsible for any portion of the lien which is related to a spill, release,
leak or discharge of Hazardous Substances which occurred prior to the date
Tenant first took possession of the Demised Premises.



 
4.
Tenant shall indemnify and hold harmless the Landlord and each mortgagee of the
Property from and against any and all liabilities, damages, claims, losses,
judgments, causes of action, costs and expenses (including the reasonable fees
and expenses of counsel) which may be incurred by the Landlord or any such
mortgagee relating to or arising out of the Tenant's generation, storage,
manufacturing, refining, transportation, treatment, disposal, or other presence
of Hazardous Substances on or about the Demised Premises and/or the Property or
any Release of Hazardous Substances by Tenant or the Tenant's failure to comply
with the provisions of this Exhibit C.

 
 
 
22